Citation Nr: 0031039	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  96-17 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable evaluation for a service-
connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from October 1971 to October 
1993.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The RO notified the veteran at his last known address of 
record of VA examinations scheduled in December 1999.

2.  The veteran failed to report, without cause, for VA 
examinations scheduled in connection with his original claims 
of entitlement to service connection for tinnitus and a 
thoracic spine disorder and in connection with his claim for 
a compensable evaluation for a duodenal ulcer.

3.  The probative evidence fails to demonstrate that the 
veteran has a thoracic spine disability, to include 
arthritis, related to service.

4.  The probative evidence fails to demonstrate that 
currently diagnosed bilateral tinnitus is related to a head 
injury or otherwise to the veteran's period of service.

5.  The probative evidence shows no current duodenal 
deformity and no demonstrated symptoms referable to a 
duodenal ulcer.


CONCLUSIONS OF LAW

1.  A thoracic spine disorder was not incurred or aggravated 
as a result of active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 (2000).

2.  Bilateral tinnitus was not incurred or aggravated as a 
result of active service.  38 U.S.C.A. §§ 1110, 1131; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 
3.655 (2000).

3.  The criteria for a compensable evaluation for a duodenal 
ulcer have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.655, 4.104, Diagnostic Code 
7305 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Issues of medical diagnosis or opinions as to medical 
causation require competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000), (to be codified as amended at 
38 U.S.C.A. § 5107(b)), now provides as follows:

The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Rating evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  In Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Regulations otherwise provide that where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Failure to report for VA examinations

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, or re-examination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

In Hyson v. Brown, 5 Vet. App. 262 (1993), the Court held 
that it was incumbent upon the RO to send notice to the 
veteran's "last address of record."  In Wamhoff v. Brown, 8 
Vet. App. 517 (1996), the Court found that notice of required 
VA examinations mailed to the veteran's sole address on file 
was sufficient to trigger the veteran's duty to appear for 
such examinations, although the evidence in that case later 
revealed that the veteran did not in fact receive such 
notification because he was not in fact residing at that 
address.

Initial Matters

The RO notified the veteran at his last address of record 
that examinations were scheduled to determine the severity of 
his duodenal ulcer and the nature/etiology of any existing 
thoracic spine disorder for Board adjudication purposes.  The 
RO advised the veteran that his failure to report could 
result in a denial of either claim.  Notification was 
returned as undeliverable and evidence in the claims file 
reflects that the veteran's service organization does not 
have a current address for the veteran and has not heard from 
the veteran via any recent correspondence.  Nor has the 
veteran contacted VA to provide a valid address.  Further, a 
review of the record, as noted by the RO, fails to reveal an 
alternate address for the veteran.  

Accordingly, the veteran has been properly notified of the 
consequences of his failure to report and his appeal will be 
decided in accordance with 38 C.F.R. § 3.655(b).  The Board 
notes that the veteran is not herein claiming entitlement to 
an increased evaluation for his duodenal ulcer; rather, he 
has appealed the initial rating assigned to such disability.  
See Fenderson, supra.  Therefore, his service connection 
claims and his rating evaluation claims are each an original 
claim and the matters on appeal will be adjudicated based on 
the evidence of record.  38 C.F.R. § 3.655(b).

VA has certain duties to asssist veterans with the 
development of their claims.  For instance, the law provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, to include obtaining medical evidence and 
medical examination or opinion pertinent to the claimed 
disability.  Such duty exists unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified as amended by 38 U.S.C.A. § 5103A(a)(1)-(3)).

However, VA's duty to assist is "not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In this instance VA has attempted to locate the veteran to 
afford him an examination and has also, during the pendency 
of the appeal, advised the veteran of the information needed 
to support his claims.  The RO has obtained information 
identified by the veteran, to include his complete available 
service medical records.  The veteran has, in the past, been 
afforded a VA examination.  Here, the Board acknowledges that 
the veteran's representative has questioned whether the June 
and July 1994 VA examinations actually pertain to the veteran 
by reason of page two of one report referencing a "white 
male" where the veteran in this case is a black male.  
However, review of the examination report shows that in 
initially describing the veteran the examiner noted the 
veteran's correct claims file number, address, Social 
Security Administration number and date of birth, and further 
described him as a black male in the introductory portion of 
the examination.  The Board is satisfied that the 
examinations of record pertain to the veteran.

The Board concludes that VA has no further duty to assist 
this veteran absent information as to his whereabouts so as 
to ensure that requests for information and/or requests to 
report of examinations are not futile.  The Board will thus 
adjudicate the matters on appeal based on the existing 
record.

Thoracic Spine

In connection with his claim for VA benefits, the veteran 
claims incurrence of a severe trauma to the thoracic spine 
while on active duty.  Through his representative he argues 
that X-ray evidence of a degenerative condition of the 
thoracic spine within one year from release from active duty 
is alone sufficient to warrant a grant of service connection.

Service records include note of complaints of back pain, 
mostly in the low back area.  In July 1980, the veteran 
complained of back pain with a history of having fallen off a 
telegraph pole a year earlier.  Examination revealed 
tenderness over the distal thoracic and upper lumbar 
vertebra; the impression was muscle spasm.  Other service 
medical records, to include reports of in-service 
examinations dated in May and June 1993, do not include note 
of complaints, findings or diagnoses pertinent to the 
thoracic spine.

In his initial claim for benefits the veteran identified only 
low back pain; likewise, his spouse noted only low back and 
not thoracic problems in a lay statement submitted in support 
of the veteran's claim for benefits.

A report of VA X-ray, dated in July 1994 and taken in 
connection with VA examination, includes note of mild 
hypertrophic spurring in the mid-thoracic spine; no 
impression relevant to the thoracic spine was provided on the 
X-ray report or otherwise in the VA examination reports dated 
in July 1994.  Nor did the veteran complain of symptoms 
pertinent to the thoracic spine at that time or then give a 
history of in-service injury to that area.

The record is otherwise negative for medical evidence 
pertinent to the thoracic spine.

The Board emphasizes that service records show only one 
instance of tenderness in the area of the thoracic spine; 
such finding was made incidental to examination of the 
veteran's lower back complaints.  During service the veteran 
made no complaint specific to the thoracic spine and service 
records show no pertinent diagnoses, to include at discharge.  
The Board also emphasizes that the veteran did not claim 
thoracic disability in his original application form.  
Rather, the RO denied service connection for such based on 
the incidental finding at the time of X-ray in July 1994.

The Board further notes that the July 1994 X-ray report 
reflects a mere clinical finding, without any diagnosis of 
thoracic disability to include arthritis made by the X-ray 
technician or VA examiner.  Absent a diagnosis of thoracic 
arthritis, presumptive service connection is not warranted.  
See 38 C.F.R. §§ 3.307, 3.309.  The record is otherwise 
absent competent evidence that the veteran has a thoracic 
disability and therefore, service connection is not 
warranted.  See Degmetich v. Brown, 104 F.3d 1328 (1997) 
(Interprets 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.").  The Court has also held that "[P]ain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).

Tinnitus

The veteran's military specialty was installation and 
maintenance superintendent of antenna & cable systems.  In 
January 1974 he was treated for bilateral otitis media, shown 
to be resolving.  At the time of service evaluation in June 
1993, he complained of hearing loss.  He did not complain of 
ringing in his ears at that time and military personnel did 
not include note of such diagnosis.  On a report of audiogram 
dated in June 1993, service personnel noted the veteran 
specifically denied tinnitus.  Service records do note that 
the veteran had bilateral hearing loss and also show 
treatment for problems to include headaches, tonsillitis, 
sinus complaints and bronchitis.  Records are, in short, 
negative for diagnosis of tinnitus or complaints of ringing 
in the ears.  

In July 1994 the veteran presented for a VA examination and 
provided a history of incurrence of a head injury during 
service.  He stated he was knocked out when a cylinder hit 
his head and then awoke with tinnitus.  He reported current 
bilateral tinnitus.  The veteran also reported military noise 
exposure in the form of four-to-five years of flight line 
security with occasional use of ear protection and 15 years 
telecommunications without ear protection wherein he would 
use a headset to listen to beeps.  He denied nonmilitary 
noise exposure.  The examiner determined the veteran had 
tinnitus of unknown onset bilaterally.

The veteran is service connected for hearing loss.

The Board does not dispute the veteran's in-service noise 
exposure, clearly documented by the record.  Available 
service records do not, however, substantiate the veteran's 
claim of a head injury either by showing treatment for such, 
a history of a head injury, or complaints of a head injury.  
Moreover, in connection with in-service examination in June 
1993, the veteran specifically denied having any tinnitus and 
service records are otherwise negative for complaints of 
ringing in the ears.  

The Board continues to note that the veteran did not identify 
tinnitus on his application for VA compensation benefits.  
Rather, the first complaint of tinnitus of record appears in 
connection with the July 1994 VA examination.  That examiner 
noted the veteran's in-service history of both a head injury 
and noise exposure, and also noted that the veteran had 
bilateral hearing loss.  Despite considering such factors, 
that examiner concluded that the onset of the veteran's 
tinnitus was unknown and did not relate such to the veteran's 
period of service, noting only that the veteran's tinnitus 
became worse during migraine headache episodes.

The Board has thus weighed the absence of in-service 
complaints or findings of tinnitus and in fact the veteran's 
denial of such, against his initial post-service complaint 
and the VA examiner's conclusion that the onset of such was 
unknown.  This is not a case where the evidence is in 
relative equipoise.  Rather, the Board finds the veteran's 
denial of tinnitus contemporary to in-service evaluation more 
probative than statements made in connection with his VA 
appeal that he had tinnitus in service.  Also, the veteran is 
not himself competent to relate tinnitus to service, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The only 
evidence probative to the nexus question, service medical 
records and the post-service VA examination report, fail to 
establish such nexus.  

In sum, the most probative evidence shows that the veteran 
first complained of tinnitus after service and does not show 
that such is related to service.  As noted, the veteran's 
whereabouts are unknown and he therefore did not undergo the 
scheduled VA examination that may have been probative of his 
tinnitus claim.  Based on the evidence of record his claim is 
denied.

Duodenal Ulcer

Service records include note of complaints of nausea and 
abdominal discomfort.  An entry dated in August 1984 shows 
diagnosis of a duodenal ulcer.  In January 1991 the veteran 
complained of bloating and nausea, with a burning pain in the 
epigastrium.  A June 1993 record notes chronic dyspepsia and 
mild gastroesophageal reflux, with diagnostic evidence of a 
duodenal ulcer.

In a rating decision dated in January 1995, the RO 
established service connection and assigned a zero percent 
evaluation for a duodenal ulcer, effective November 1, 1993.

In connection with the veteran's initial claim for benefits, 
his spouse reported that the veteran experienced stomach 
pain, bloating, a loss of appetite, and nausea.

Gastrointestinal studies completed in July 1994 were 
interpreted as normal, without duodenal defect or 
abnormality.  The July 1994 VA examiner noted the veteran's 
digestive system to be flat, soft, and nontender, without 
visceromegaly or absent bowel sounds.  The veteran made no 
specific complaints.  No diagnosis pertinent to a duodenal 
ulcer was offered.  The veteran has not otherwise identified 
medical evidence relative to his ulcer manifestations and, as 
noted above, he did not undergo the more-recently scheduled 
VA examination to provide further evidence of his 
symptomatology.

Thus, the Board has considered the July 1994 examination 
report, which shows no diagnostic evidence of a continuing 
duodenal ulcer and no objective symptomatology related 
thereto.  The veteran has made no specific argument pertinent 
to his duodenal ulcer.  Nor does the record reflect ongoing 
treatment for such or any further evidence pertinent thereto.  

Under the Schedule a mild duodenal ulcer with recurring 
symptoms once or twice yearly warrants assignment of a 10 
percent rating.  Higher ratings are warranted for moderate, 
moderately severe or severe ulcer symptoms per 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (1999).  In this case the 
evidence does not show any symptomatology attributable to the 
duodenal ulcer diagnosed during the veteran's period of 
service, not even meeting the criteria for a mild ulcer.  
Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).  Accordingly, the 
veteran's claim for a compensable rating is denied.

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, supra, the veteran has not been prejudiced by such 
discussion.  The veteran has been advised of the laws and 
regulations pertinent to disability evaluation to include 
those relevant to the genitourinary system.  He has also been 
afforded an examination and opportunity to present argument 
and evidence in support of his claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).  In denying the claim, the 
Board has considered all the evidence, to include the service 
medical records and the records of post-service medical 
treatment to date consistent with the Court's decision in 
Fenderson.  The record does not show that he was entitled to 
a compensable evaluation for any period since the effective 
date of the grant of service connection.


ORDER

Service connection for a thoracic spine disorder is denied.

Service connection for tinnitus is denied.

A compensable evaluation for a duodenal ulcer is denied.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 13 -


- 12 -


